272 S.W.3d 344 (2008)
Mary H. STEVENS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90971.
Missouri Court of Appeals, Eastern District, Division Three.
October 21, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 9, 2008.
Application for Transfer Denied January 27, 2009.
Arthur G. Muegler Jr., St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Mary Stevens ("Movant") appeals from the judgment of the motion court denying her motions to vacate, set aside or correct sentence and judgment pursuant to Rule 24.035 for two criminal cases.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).